            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 1 of 15 Page ID #:131




               1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                 EDWARD W. SEO, SB# 256899
               2   E-Mail: Edward.Seo@lewisbrisbois.com
                 SAMUEL C. JEON, SB# 324043
               3   E-Mail: Samuel.Jeon@lewisbrisbois.com
                 633 West 5th Street, Suite 4000
               4 Los Angeles, California 90071
                 Telephone: 213.250.1800
               5 Facsimile: 213.250.7900

               6 Attorneys for Defendant UNITED
                   AIRLINES, INC.
               7

               8
                                                   UNITED STATES DISTRICT COURT
               9
                                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
              10

              11
                   HEIDI HANSON,                                    CASE NO. 8:19-CV-02042AB (DFMx)
              12
                                      Plaintiff,                    ORDER ENTERING STIPULATED
              13                                                    PROTECTIVE ORDER
                             vs.
              14                                                    [Assigned for All Purposes to:
                 UNITED AIRLINES, INC,, a Delaware                  The Hon. Andre Birotte, Jr. and the
              15 corporation, and DOES 1 - 50,                      Hon. Douglas F. McCormick for
                 Inclusive,                                         Discovery]
              16
                                      Defendants.                   Action Filed: October 25, 2019
              17                                                    FSC Date:     January 29, 2021
                                                                    Trial Date:   February 16, 2021
              18

              19
                            The Court, having considered the Stipulated Protective Order (the
              20
                   “Stipulation”) entered into by Plaintiff HEIDI HANSON (“Plaintiff”) and
              21
                   Defendant UNITED AIRLINES, INC. (“Defendant”) (collectively the “parties” and
              22
                   individually a “party”), and good cause appearing, hereby orders as follows:
              23
                            1.        A. PURPOSES AND LIMITATIONS
              24
                            Discovery in this action is likely to involve production of confidential,
              25
                   proprietary, or private information for which special protection from public
              26
                   disclosure and from use for any purpose other than prosecuting this litigation may
              27
                   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
              28
LEWI
S                  4825-7211-7193.1
BRISBOI                                                         3
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 2 of 15 Page ID #:132




               1 enter the following Stipulated Protective Order. The parties acknowledge that this

               2 Order does not confer blanket protections on all disclosures or responses to

               3 discovery and that the protection it affords from public disclosure and use extends

               4 only to the limited information or items that are entitled to confidential treatment

               5 under the applicable legal principles. The parties further acknowledge, as set forth in

               6 Section 12.3, below, that this Stipulated Protective Order does not entitle them to

               7 file confidential information under seal; Civil Local Rule 79-5 sets forth the

               8 procedures that must be followed and the standards that will be applied when a party

               9 seeks permission from the court to file material under seal.

              10                      B. GOOD CAUSE STATEMENT
              11            This action is likely to involve trade secrets, marketing and manufacturing
              12 information and other valuable research, development, commercial, financial,

              13 technical and/or proprietary information for which special protection from public

              14 disclosure and from use for any purpose other than prosecution of this action is

              15 warranted. Such confidential and proprietary materials and information consist of,

              16 among other things, confidential business or financial information, confidential and

              17 internal policies and procedures, information regarding United Airlines’ business

              18 and its contracts, which may include, but not limited to, accident/incident reporting

              19 and witness statements, and other related reports and notes, information regarding

              20 business practices, or other confidential commercial information (including

              21 information implicating privacy rights of third parties), information generally

              22 unavailable to the public, or which may be privileged or otherwise protected from

              23 disclosure under state or federal rules, court rules, case decisions, or common law.

              24 Accordingly, to expedite the flow of information, to facilitate the prompt resolution

              25 of disputes over confidentiality of discovery materials, to adequately protect

              26 information the parties are entitled to keep confidential, to ensure that the parties are

              27 permitted reasonable necessary uses of such material in preparation for and in the

              28 conduct of trial, to address their handling at the end of the litigation, and serve the
LEWI
S                  4825-7211-7193.1
BRISBOI                                                        4
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 3 of 15 Page ID #:133




               1 ends of justice, a protective order for such information is justified in this matter. It is

               2 the intent of the parties that information will not be designated as confidential for

               3 tactical reasons and that nothing be so designated without a good faith belief that it

               4 has been maintained in a confidential, non-public manner, and there is good cause

               5 why it should not be part of the public record of this case.

               6 2.         DEFINITIONS
               7            2.1       Action: Heidi Hanson v. United Airlines, Inc. CASE NO. 8:19-CV-
               8 02042AB (DFMx)

               9            2.2       Challenging Party: A Party or Non-Party that challenges the
              10 designation of information or items under this Order.

              11            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
              12 how it is generated, stored or maintained) or tangible things that qualify for

              13 protection under Federal Rule of Civil Procedure 26(c), and as specified above in

              14 the Good Cause Statement.

              15            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
              16 their support staff).

              17            2.5       Designating Party: a Party or Non-Party that designates information or
              18 items that it produces in disclosures or in responses to discovery as

              19 “CONFIDENTIAL.”

              20            2.6       Disclosure or Discovery Material: all items or information, regardless
              21 of the medium or manner in which it is generated, stored, or maintained (including,

              22 among other things, testimony, transcripts, and tangible things), that are produced or

              23 generated in disclosures or responses to discovery in this matter.

              24            2.7       Expert: a person with specialized knowledge or experience in a matter
              25 pertinent to the litigation who has been retained by a Party or its counsel to serve as

              26 an expert witness or as a consultant in this Action.

              27            2.8       House Counsel: attorneys who are employees of a party to this Action.
              28 House Counsel does not include Outside Counsel of Record or any other outside
LEWI
S                  4825-7211-7193.1
BRISBOI                                                           5
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 4 of 15 Page ID #:134




               1 counsel.

               2            2.9       Non-Party: any natural person, partnership, corporation, association, or
               3 other legal entity not named as a Party to this action.

               4            2.10 Outside Counsel of Record: attorneys who are not employees of a
               5 party to this Action but are retained to represent or advise a party to this Action and

               6 have appeared in this Action on behalf of that party or are affiliated with a law firm

               7 which has appeared on behalf of that party, and includes support staff.

               8            2.11 Party: any party to this Action, including all of its officers, directors,
               9 employees, consultants, retained experts, and Outside Counsel of Record (and their

              10 support staffs).

              11            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
              12 Discovery Material in this Action.

              13            2.13 Professional Vendors: persons or entities that provide litigation
              14 support services (e.g., photocopying, videotaping, translating, preparing exhibits or

              15 demonstrations, and organizing, storing, or retrieving data in any form or medium)

              16 and their employees and subcontractors.

              17            2.14 Protected Material: any Disclosure or Discovery Material that is
              18 designated as “CONFIDENTIAL.”

              19            2.15 Receiving Party: a Party that receives Disclosure or Discovery
              20 Material from a Producing Party.

              21

              22 3.         SCOPE
              23            The protections conferred by this Stipulation and Order cover not only
              24 Protected Material (as defined above), but also (1) any information copied or

              25 extracted from Protected Material; (2) all copies, excerpts, summaries, or

              26 compilations of Protected Material; and (3) any testimony, conversations, or

              27 presentations by Parties or their Counsel that might reveal Protected Material.

              28            Any use of Protected Material at trial shall be governed by the orders of the
LEWI
S                  4825-7211-7193.1
BRISBOI                                                            6
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 5 of 15 Page ID #:135




               1 trial judge. This Order does not govern the use of Protected Material at trial.

               2

               3 4.         DURATION
               4            Even after final disposition of this litigation, the confidentiality obligations
               5 imposed by this Order shall remain in effect until a Designating Party agrees

               6 otherwise in writing or a court order otherwise directs. Final disposition shall be

               7 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

               8 or without prejudice; and (2) final judgment herein after the completion and

               9 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

              10 including the time limits for filing any motions or applications for extension of time

              11 pursuant to applicable law.

              12

              13 5.         DESIGNATING PROTECTED MATERIAL
              14            5.1       Exercise of Restraint and Care in Designating Material for Protection.
              15            Each Party or Non-Party that designates information or items for protection
              16 under this Order must take care to limit any such designation to specific material

              17 that qualifies under the appropriate standards. The Designating Party must designate

              18 for protection only those parts of material, documents, items, or oral or written

              19 communications that qualify so that other portions of the material, documents,

              20 items, or communications for which protection is not warranted are not swept

              21 unjustifiably within the ambit of this Order.

              22            Mass, indiscriminate, or routinized designations are prohibited. Designations
              23 that are shown to be clearly unjustified or that have been made for an improper

              24 purpose (e.g., to unnecessarily encumber the case development process or to impose

              25 unnecessary expenses and burdens on other parties) may expose the Designating

              26 Party to sanctions.

              27            If it comes to a Designating Party’s attention that information or items that it
              28 designated for protection do not qualify for protection, that Designating Party must
LEWI
S                  4825-7211-7193.1
BRISBOI                                                            7
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 6 of 15 Page ID #:136




               1 promptly notify all other Parties that it is withdrawing the inapplicable designation.

               2            5.2       Manner and Timing of Designations. Except as otherwise provided in
               3 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

               4 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

               5 under this Order must be clearly so designated before the material is disclosed or

               6 produced.

               7            Designation in conformity with this Order requires:
               8            (a) for information in documentary form (e.g., paper or electronic documents,
               9 but excluding transcripts of depositions or other pretrial or trial proceedings), that

              10 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter

              11 “CONFIDENTIALITY legend”), to each page that contains protected material. If

              12 only a portion or portions of the material on a page qualifies for protection, the

              13 Producing Party also must clearly identify the protected portion(s) (e.g., by making

              14 appropriate markings in the margins).

              15            A Party or Non-Party that makes original documents available for inspection
              16 need not designate them for protection until after the inspecting Party has indicated

              17 which documents it would like copied and produced. During the inspection and

              18 before the designation, all of the material made available for inspection shall be

              19 deemed “CONFIDENTIAL.” After the inspecting Party has identified the

              20 documents it wants copied and produced, the Producing Party must determine which

              21 documents, or portions thereof, qualify for protection under this Order. Then, before

              22 producing the specified documents, the Producing Party must affix the

              23 “CONFIDENTIALITY legend” to each page that contains Protected Material. If

              24 only a portion or portions of the material on a page qualifies for protection, the

              25 Producing Party also must clearly identify the protected portion(s) (e.g., by making

              26 appropriate markings in the margins).

              27             (b)      for testimony given in depositions that the Designating Party identify
              28 the Disclosure or Discovery Material on the record, before the close of the
LEWI
S                  4825-7211-7193.1
BRISBOI                                                            8
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 7 of 15 Page ID #:137




               1 deposition all protected testimony.

               2            (c) for information produced in some form other than documentary and
               3            for any other tangible items, that the Producing Party affix in a prominent
               4 place on the exterior of the container or containers in which the information is stored

               5 the legend “CONFIDENTIAL.” If only a portion or portions of the information

               6 warrants protection, the Producing Party, to the extent practicable, shall identify the

               7 protected portion(s).

               8        5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
               9 to designate qualified information or items does not, standing alone, waive the

              10 Designating Party’s right to secure protection under this Order for such material.

              11 Upon timely correction of a designation, the Receiving Party must make reasonable

              12 efforts to assure that the material is treated in accordance with the provisions of this

              13 Order.

              14

              15 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
              16            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
              17 designation of confidentiality at any time that is consistent with the Court’s

              18 Scheduling Order.

              19            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
              20 resolution process under Local Rule 37-1 et seq.

              21            6.3       The burden of persuasion in any such challenge proceeding shall be on
              22 the Designating Party. Frivolous challenges, and those made for an improper

              23 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

              24 parties) may expose the Challenging Party to sanctions. Unless the Designating

              25 Party has waived or withdrawn the confidentiality designation, all parties shall

              26 continue to afford the material in question the level of protection to which it is

              27 entitled under the Producing Party’s designation until the Court rules on the

              28 challenge.
LEWI
S                  4825-7211-7193.1
BRISBOI                                                           9
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 8 of 15 Page ID #:138




               1

               2 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
               3            7.1       Basic Principles. A Receiving Party may use Protected Material that is
               4 disclosed or produced by another Party or by a Non-Party in connection with this

               5 Action only for prosecuting, defending, or attempting to settle this Action. Such

               6 Protected Material may be disclosed only to the categories of persons and under the

               7 conditions described in this Order. When the Action has been terminated, a

               8 Receiving Party must comply with the provisions of section 13 below (FINAL

               9 DISPOSITION).

              10            Protected Material must be stored and maintained by a Receiving Party at a
              11 location and in a secure manner that ensures that access is limited to the persons

              12 authorized under this Order.

              13            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
              14 otherwise ordered by the court or permitted in writing by the Designating Party, a

              15 Receiving Party may disclose any information or item designated

              16 “CONFIDENTIAL” only to:

              17            (a)       the Receiving Party’s Outside Counsel of Record in this Action, as well
              18 as employees of said Outside Counsel of Record to whom it is reasonably necessary

              19 to disclose the information for this Action;

              20            (b)       the officers, directors, and employees (including House Counsel) of the
              21 Receiving Party to whom disclosure is reasonably necessary for this Action;

              22            (c)       Experts (as defined in this Order) of the Receiving Party to whom
              23 disclosure is reasonably necessary for this Action and who have signed the

              24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

              25            (d)       the court and its personnel;
              26            (e)       court reporters and their staff;
              27            (f)       insurers participating in the handling of this matter and professional
              28 jury or trial consultants, mock jurors, and Professional Vendors to whom disclosure
LEWI
S                  4825-7211-7193.1
BRISBOI                                                              10
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 9 of 15 Page ID #:139




               1 is reasonably necessary for this Action and who have signed the “Acknowledgment

               2 and Agreement to Be Bound” (Exhibit A);

               3            (g)       persons shown on the face of the document to have authored or
               4 received it;

               5            (h)       during their depositions, witnesses, and attorneys for witnesses, in the
               6 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

               7 requests that the witness sign the form attached as Exhibit A hereto; and (2) they

               8 will not be permitted to keep any confidential information unless they sign the

               9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

              10 agreed by the Designating Party or ordered by the court. Pages of transcribed

              11 deposition testimony or exhibits to depositions that reveal Protected Material may

              12 be separately bound by the court reporter and may not be disclosed to anyone except

              13 as permitted under this Stipulated Protective Order; and

              14            (i)       any mediator or settlement officer, and their supporting personnel,
              15 mutually agreed upon by any of the parties engaged in settlement discussions.

              16

              17            8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED
              18 PRODUCED IN OTHER LITIGATION

              19            If a Party is served with a subpoena or a court order issued in other litigation
              20 that compels disclosure of any information or items designated in this Action as

              21 “CONFIDENTIAL,” that Party must:

              22            (a)       promptly notify in writing the Designating Party. Such notification
              23 shall include a copy of the subpoena or court order;

              24            (b)       promptly notify in writing the party who caused the subpoena or order
              25 to issue in the other litigation that some or all of the material covered by the

              26 subpoena or order is subject to this Protective Order. Such notification shall include

              27 a copy of this Stipulated Protective Order; and

              28            (c)       cooperate with respect to all reasonable procedures sought to be
LEWI
S                  4825-7211-7193.1
BRISBOI                                                            11
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 10 of 15 Page ID #:140




                1 pursued by the Designating Party whose Protected Material may be affected.

                2            If the Designating Party timely seeks a protective order, the Party served with
                3 the subpoena or court order shall not produce any information designated in this

                4 action as “CONFIDENTIAL” before a determination by the court from which the

                5 subpoena or order issued, unless the Party has obtained the Designating Party’s

                6 permission. The Designating Party shall bear the burden and expense of seeking

                7 protection in that court of its confidential material and nothing in these provisions

                8 should be construed as authorizing or encouraging a Receiving Party in this Action

                9 to disobey a lawful directive from another court.

               10

               11 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
               12 PRODUCED IN THIS LITIGATION

               13            (a)       The terms of this Order are applicable to information produced by a
               14 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

               15 produced by Non-Parties in connection with this litigation is protected by the

               16 remedies and relief provided by this Order. Nothing in these provisions should be

               17 construed as prohibiting a Non-Party from seeking additional protections.

               18            (b)       In the event that a Party is required, by a valid discovery request, to
               19 produce a Non-Party’s confidential information in its possession, and the Party is

               20 subject to an agreement with the Non-Party not to produce the Non-Party’s

               21 confidential information, then the Party shall:

               22                      (1)   promptly notify in writing the Requesting Party and the Non-
               23 Party that some or all of the information requested is subject to a confidentiality

               24 agreement with a Non-Party;

               25                      (2)   promptly provide the Non-Party with a copy of the Stipulated
               26 Protective Order in this Action, the relevant discovery request(s), and a reasonably

               27 specific description of the information requested; and

               28                      (3)   make the information requested available for inspection by the
LEWI
S                   4825-7211-7193.1
BRISBOI                                                             12
S                           NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 11 of 15 Page ID #:141




                1 Non-Party, if requested.

                2            (c) If the Non-Party fails to seek a protective order from this court within 14
                3 days of receiving the notice and accompanying information, the Receiving Party

                4 may produce the Non-Party’s confidential information responsive to the discovery

                5 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

                6 not produce any information in its possession or control that is subject to the

                7 confidentiality agreement with the Non-Party before a determination by the court.

                8 Absent a court order to the contrary, the Non-Party shall bear the burden and

                9 expense of seeking protection in this court of its Protected Material.

               10

               11 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
               12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
               13 Protected Material to any person or in any circumstance not authorized under this

               14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

               15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

               16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

               17 persons to whom unauthorized disclosures were made of all the terms of this Order,

               18 and (d) request such person or persons to execute the “Acknowledgment and

               19 Agreement to Be Bound” that is attached hereto as Exhibit A.

               20

               21 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               22 PROTECTED MATERIAL

               23            When a Producing Party gives notice to Receiving Parties that certain
               24 inadvertently produced material is subject to a claim of privilege or other protection,

               25 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

               26 Procedure 26(b)(5)(B). This Provision is not intended to modify whatever procedure

               27 may be established in an e-discovery order that provides for production without

               28 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and €, insofar as
LEWI
S                   4825-7211-7193.1
BRISBOI                                                          13
S                           NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 12 of 15 Page ID #:142




                1 the parties reach an agreement on the effect of disclosure of a communication or

                2 information covered by the attorney-client privilege or work product protection, the

                3 parties may incorporate their agreement in the stipulated protective order submitted

                4 to the court.

                5

                6 12.        MISCELLANEOUS
                7            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                8 person to seek its modification by the Court in the future.

                9            12.2 Right to Assert Other Objections. By stipulating to the entry of this
               10 Protective Order no Party waives any right it otherwise would have to object to

               11 disclosing or producing any information or item on any ground not addressed in this

               12 Stipulated Protective Order. Similarly, no Party waives any right to object on any

               13 ground to use in evidence of any of the material covered by this Protective Order.

               14            12.3 Filing Protected Material. A Party that seeks to file under seal any
               15 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

               16 only be filed under seal pursuant to a court order authorizing the sealing of the

               17 specific Protected Material at issue. If a Party's request to file Protected Material

               18 under seal is denied by the court, then the Receiving Party may file the information

               19 in the public record unless otherwise instructed by the court.

               20

               21 13.        FINAL DISPOSITION
               22            After the final disposition of this Action, as defined in paragraph 4, within 60
               23 days of a written request by the Designating Party, each Receiving Party must return

               24 all Protected Material to the Producing Party or destroy such material. As used in

               25 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

               26 summaries, and any other format reproducing or capturing any of the Protected

               27 Material. Whether the Protected Material is returned or destroyed, the Receiving

               28 Party must submit a written certification to the Producing Party (and, if not the same
LEWI
S                   4825-7211-7193.1
BRISBOI                                                          14
S                           NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 13 of 15 Page ID #:143




                1 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

                2 (by category, where appropriate) all the Protected Material that was returned or

                3 destroyed and (2)affirms that the Receiving Party has not retained any copies,

                4 abstracts, compilations, summaries or any other format reproducing or capturing any

                5 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                6 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

                7 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                8 reports, attorney work product, and consultant and expert work product, even if such

                9 materials contain Protected Material. Any such archival copies that contain or

               10 constitute Protected Material remain subject to this Protective Order as set forth in

               11 Section 4 (DURATION).

               12 ///

               13 ///

               14 ///

               15 ///

               16 ///

               17 ///

               18 ///

               19 ///

               20 ///

               21 ///

               22 ///

               23 ///

               24 ///

               25 ///

               26 ///

               27 ///

               28 14.       Any violation of this Order may be punished by any and all appropriate
LEWI
S                  4825-7211-7193.1
BRISBOI                                                       15
S                          NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 14 of 15 Page ID #:144




                1 measures including, without limitation, contempt proceedings and/or monetary

                2 sanctions.

                3

                4            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                5            DATED: August 25, 2020
                6            _/s/ Eric Bradley___________
                7
                             Attorneys for Plaintiff HEIDI HANSON

                8            DATED: August 25, 2020
                9            _/s/ Samuel Jeon___________
               10            Attorneys for Defendant UNITED AIRLINES, INC.

               11

               12

               13

               14
                             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
               15

               16
                             DATED: September 11, 2020
               17

               18
                             ___________________________________
               19
                             The Honorable Douglas F. McCormick
               20
                             United States Magistrate Judge
               21

               22

               23

               24

               25

               26

               27

               28
LEWI
S                   4825-7211-7193.1
BRISBOI                                                       16
S                           NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
            Case 8:19-cv-02042-AB-DFM Document 30 Filed 09/11/20 Page 15 of 15 Page ID #:145




                1                                           EXHIBIT A
                2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                3            I,___________________[print or type full name], of ______________
                4   [print or type full address], declare under penalty of perjury that I have read in its
                5 entirety and understand the Stipulated Protective Order that was issued by the

                6 United States District Court for the Central District of California ______________

                7 on _____________[date] in the case of Heidi Hanson v. United Airlines, Inc. CASE

                8 NO. 8:19-CV-02042AB (DFMx). I agree to comply with and to be bound by all the

                9 terms of this Stipulated Protective Order and I understand and acknowledge that

               10 failure to so comply could expose me to sanctions and punishment in the nature of

               11 contempt. I solemnly promise that I will not disclose in any manner any information

               12 or item that is subject to this Stipulated Protective Order to any person or entity

               13 except in strict compliance with the provisions of this Order.

               14            I further agree to submit to the jurisdiction of the United States District Court
               15 for the Central District of California for the purpose of enforcing the terms of this

               16 Stipulated Protective Order, even if such enforcement proceedings occur after

               17 termination of this action. I hereby appoint ___________________[print

               18 or type full name] of ______________________[print or type full address and

               19 telephone number] as my California agent for service of process in connection with

               20 this action or any proceedings related to enforcement of this Stipulated Protective

               21 Order.

               22            Date: __________________________________
               23            City and State where sworn and signed:________________________
               24            Printed name:_________________________
               25            Signature: ____________________________
               26

               27

               28
LEWI
S                   4825-7211-7193.1
BRISBOI                                                          17
S                           NOTICE OF LODGING [PROPOSED] ORDER ENTERING STIPULATED PROTECTIVE ORDER
BISG   RD
